DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims included in the prosecution are 1-2, 4-5, 8-15, 17 and 19-26.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1-2, 4-5, 8-9 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gonda (US2015/0283133) by itself or in combination with Martin (US 2003/0113369).
	Gonda discloses liposomal compositions encapsulating polymyxin B and a quinoline compound for the treatment of pulmonary infections. One of the quinoline compounds taught by Gonda is ciprofloxacin. The liposomes contain a phosphatidylcholine (soy PC, egg PC, HSPC, DSPC, DPPC  and others). The anionic lipid taught by Gonda is phosphatidic acid and the liposome can have mixtures of phospholipids. (0002, 0020, 0040,0042, 0072, 0074, 0080, 0096, 0096, 0117, 0142, 0143, 
	Although Gonda teaches the liposomes containing mixtures of phosphatidylcholine and phosphatidic acid, Gonda does not teach instantly claimed broad ratios of PC and anionic lipid of 1 to 20 and 20 to 1. However, it would have been obvious to one of ordinary skill in the art to vary the amount of anionic phospholipid in relation to phosphatidylcholine in order to obtain the best possible results.
	Martin while disclosing liposomal formulations teaches that the negative charge in the liposome has several advantages including liposomes being less sensitive to aggregation and enhanced physical stability and higher encapsulation of cationic drugs (Abstract and 0106). 
	One of ordinary skill in the art would be motivated further to use desired amount of the negatively charged lipid in relation to neutral phospholipid because of the advantages of anionic charge on the liposome.
2.	Claim(s) 8-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gonda (US2015/0283133) by itself or in combination with Martin (US 2003/0113369).as set forth above, further in view of .Barenholz (US 2015/0004219)
	The teachings of Gonda have been discussed above. It is well-known in the art of liposomes that active agents can be loaded into liposomes by either active loading method or passive loading method. Gonda however, does not describe as to how the liposomes are prepared and how the active agent is loaded.  
	Barenholz teaches stable liposome formulations wherein the liposomes are loaded into the liposomes. The method taught by Barenholz is to make lipid the lipid combination in an organic solvent, evaporating the solvent to make a lipid film and forming the liposomes. The active agent is loaded passively during hydration of the lipid film or by active loading using ammonium salt gradient  One of the active agents taught is ciprofloxacin (Abstract, 0007, 0016, 0051-0073, 0091Examples and claims).
 	Therefore, instant a method of preparation of liposomes  would have been obvious to one of ordinary skill in the art since it is an art known method as evident from Barenholz.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612